[Cite as State v. Olman, 2022-Ohio-4678.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                     v.

                                        CHARLES OLMAN,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 21 BE 0034


                                            Application to Reopen

                                       BEFORE:
                  Carol Ann Robb, Gene Donofrio, Cheryl L. Waite, Judges.


                                                JUDGMENT:
                                                  Denied.


 Atty. J. Kevin Flanagan, Belmont County Prosecutor, 52160 National Road, St.
 Clairsville, Ohio 43950 for Plaintiff-Appellee,

 Charles Olman, pro se, 5900 B. I. S. Rd., S.W., Lancaster, Ohio 43130 Defendant-
 Appellant.

                                     Dated: December 22, 2022
                                                                                        –2–



 PER CURIAM.

       {¶1}   Appellant, Charles Olman, seeks to reopen his direct criminal appeal under
App.R. 26(B). Appellee, the state of Ohio, has not filed a response. For the following
reasons, Olman’s application is denied.
       {¶2}   Appellant was convicted of two counts of rape of a minor less than ten years
old in violation of R.C. 2907.02(A)(1)(b) in the Belmont County Court of Common Pleas.
The evidence presented during his jury trial established Appellant’s ex-girlfriend’s child
made sexual abuse allegations about Appellant.           The victim’s recorded interviews
describing the sexual abuse were played at trial.        The victim likewise testified and
described the offenses during trial, and she identified Appellant as the individual who
committed these offenses against her.
       {¶3}   On appeal, Appellant raised eight assignments of error, including
arguments about the weight and sufficiency of the evidence; an expert’s credentials;
ineffective assistance of trial counsel for failing to object; Appellant’s right to confront
witnesses testifying via live remote videoconference; the admission of other acts
evidence; an alleged failure to give an instruction on a lesser included offense; and certain
statements made during the sentencing hearing. On June 30, 2022, we affirmed his
convictions, concluding each of his arguments lacked merit. State v. Olman, 7th Dist.
Belmont No. 21 BE 0034, 2022-Ohio-2647.
       {¶4}   Appellant filed his timely application for reopening September 21, 2022 and
identifies three assignments of error, which he believes his appellate counsel should have
raised in his direct appeal.
                                    Standard of Review
       {¶5}   A criminal defendant may apply for reopening of his direct appeal based on
a claim of ineffective assistance of appellate counsel by raising an assignment of error
(or an argument in support of an assignment of error) that previously was not considered
on the merits (or that was considered on an incomplete record) because of appellate
counsel’s allegedly deficient representation. App.R. 26(B)(1), (B)(2)(c).




Case No. 21 BE 0034
                                                                                         –3–


       {¶6}   “An application for reopening shall be granted if there is a genuine issue as
to whether the applicant was deprived of the effective assistance of counsel on appeal.”
App.R. 26(B)(5).
       {¶7}   Appellant’s burden per App.R. 26(B) is to show there is a genuine issue as
to whether he was deprived of the effective assistance of appellate counsel; an appellant
is not required to conclusively establish ineffective assistance of appellate counsel. State
v. Leyh, 166 Ohio St.3d 365, 2022-Ohio-292, 185 N.E.3d 1075. Thus, when addressing
an application to reopen, we consider the two-part test for ineffective assistance of
counsel upon considering whether there is a genuine issue as to whether counsel’s
performance was deficient and resulting prejudice. State v. Tenace, 109 Ohio St.3d 451,
2006-Ohio-2987, 849 N.E.2d 1, ¶ 5, applying Strickland v. Washington, 466 U.S. 668,
687, 104 S.Ct. 2052 (1984). If there is no genuine issue regarding whether counsel’s
performance was deficient, then there is no need to review for prejudice and vice
versa. Id.
       {¶8}   In evaluating whether appellate counsel was deficient, our review is highly
deferential to counsel's decisions because there is a strong presumption counsel's
conduct was within the wide range of reasonable professional assistance. State v.
Bradley, 42 Ohio St.3d 136, 142-143, 538 N.E.2d 373 (1989) (there are “countless ways
to provide effective assistance in any given case”), citing Strickland, 466 U.S. at 689, 104
S.Ct. 2052. Courts should not second-guess an attorney’s strategic decisions. State v.
Carter, 72 Ohio St.3d 545, 558, 651 N.E.2d 965 (1995).
       {¶9}   Regarding the prejudice prong, a lawyer's errors must be so serious that
there is a reasonable probability the result of the proceedings would have been
different. Id. A finding of prejudice from defective representation justifies reversal only if
the results were unreliable or the proceeding was fundamentally unfair due to counsel’s
performance. Id. citing Lockhart v. Fretwell, 506 U.S. 364, 369, 113 S.Ct. 838 (1993).
       {¶10} Moreover, in this context, we must be cognizant that appellate counsel has
wide discretion to choose the errors to be raised on appeal and focus on the arguments
counsel perceived as the strongest. Tenace, 109 Ohio St.3d 451, 849 N.E.2d 1, ¶ 7.
“Experienced advocates since time beyond memory have emphasized the importance of




Case No. 21 BE 0034
                                                                                         –4–


winnowing out weaker arguments on appeal” to avoid diluting the force of stronger
arguments. Jones v. Barnes, 463 U.S. 745, 751-752, 103 S.Ct. 3308 (1983).
       {¶11} Each proposed assignment alleges appellate counsel was ineffective for
failing to raise ineffective assistance of counsel as to his trial attorney. Appellant was
represented by a different attorney on appeal than at trial.
                        Appellant’s Proposed Assignments of Error
       {¶12} Appellant’s first proposed assignment of error claims:
       “Appellate counsel was ineffective for failing to raise the issue that trial counsel
was ineffective for failing to raise the issue that the state never provided a bill of
particulars, prior to Defendant/Appellant’s trial in violation of Appellant’s right to due
process under the Sixth Amendment to the United States Constitution.”
       {¶13} This argument contends his trial counsel never provided Appellant with the
bill of particulars; never provided Appellant an opportunity to “peruse any of the State’s
evidence”; and failed to give him a specific time range of when the offenses occurred
other than a three-year period, which he claims was insufficient. Appellant asserts he
was prejudiced as a result without specifying how he was prejudiced.
       {¶14} Regardless of Appellant’s failure to identify specific resulting harm, the
record confirms the state provided his trial counsel with a bill of particulars. On May 18,
2021, the state filed its Response to Defendant’s Request for Discovery. Attached to this
filing is the state’s bill of particulars. Because the state provided the bill of particulars,
which is part of the record, his proposed assigned error lacks merit.
       {¶15} Further, whether Appellant’s trial counsel provided him with this information
is not of record, and is not before this court for review. As an appellate court, our role is
limited to reviewing what actually transpired in the trial court as reflected in the
record. State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500 (1978), paragraph one of
the syllabus; State v. Brown, 7th Dist. Mahoning No. 11 MA 117, 2014-Ohio-4831, ¶ 9.
       {¶16} Moreover, Appellant’s challenge is similar to one actually raised via his
direct appeal. In his second assignment of error, we considered a comparable issue
when addressing his insufficient evidence argument. We explained:
       Appellant was charged and convicted of two counts of rape of a minor less
       than ten years old in violation of R.C. 2907.02(A)(1)(b) and R.C.



Case No. 21 BE 0034
                                                                                         –5–


       2907.02(B). Thus, the state was required to establish when the rapes
       occurred to establish the victim's age at the time of the offense in order to
       establish rape in violation of R.C. 2907.02(A)(1)(b). The date of the
       offenses, actual or approximate, is not an element of the charged crimes.
Olman, supra, at ¶ 41.
       {¶17} Based on the foregoing, Appellant’s first proposed assignment fails to show
a genuine issue as to the denial of effective assistance of appellate counsel.
       {¶18} Appellant's second proposed assignment of error claims:
       “Appellate counsel was ineffective for failing to raise the issue that trial counsel
was ineffective for failing to raise the issue that the state committed prosecutorial
misconduct.”
       {¶19} This proposed assigned error consists of four reasons why his trial counsel
was allegedly ineffective, which his appellate counsel failed to raise. First, Appellant
claims his trial counsel was ineffective based on the alleged failure to object to the state’s
failure to file Dr. Teoli’s expert witness report. As a result, he claims he was denied the
opportunity to fully rebut this witnesses’ testimony.
       {¶20} Contrary to Appellant’s argument, however, Dr. Teoli was the victim’s
counselor, who testified as a fact witness. Because she did not testify as an expert, the
state was not required to comply with the Crim.R. 16(K) requirements. Moreover, nothing
in Crim.R. 16(K), Expert Witnesses; Reports, requires a report to be filed with the clerk of
courts; the rule requires disclosure. Id. Thus, Appellant’s proposed argument fails to
present a colorable claim of ineffective assistance for these reasons.
       {¶21} Second, Appellant contends he was deprived the effective assistance of
trial counsel based on his attorney’s alleged failure to bring to the court’s attention that
the two identification witnesses were lying. He claims the state offered perjured testimony
by presenting the testimony of Adrienne Nelson and Cody Porter.
       {¶22} Appellant contends Nelson and Porter were lying during their testimony
here because Appellant was not charged with a crime after an investigation in West
Virginia stemming from their accusations against him. He also claims their testimony
during trial is different than their statements made 25 years before in West Virginia.




Case No. 21 BE 0034
                                                                                         –6–


       {¶23} However, what Nelson and Porter allegedly said in a prior investigation is
not before this court. And as stated, information which is de hors the record cannot be
the basis for a decision to grant an application for reopening a direct appeal. See State
v. Hartman, 93 Ohio.St.3d 274, 299, 754 N.E.2d 1150 (2001).
       {¶24} Appellant also claims the victim was lying based on her alleged lack of
testimony about whether he spit during the offenses. Contrary to Appellant’s argument,
however, while recounting the victim’s testimony, we noted the victim “described
Appellant putting his fingers to his mouth and putting spit on * * * his penis, before putting
it in her. (Tr. 559-563.)” Olman, supra, at ¶ 16.
       {¶25} Third, Appellant asserts he was deprived the effective assistance of trial
counsel based on his attorney’s alleged failure to object to prosecutorial statements about
violence in the home and the children’s fear of Appellant. He claims there was no
evidence showing there was violence in the home, and thus, his attorney should have
objected to the prosecution’s statement.
       {¶26} We disagree. In our June 2022 opinion, we noted in part, “both children
indicated there was physical abuse between their mother and Appellant * * *.” Olman,
supra, at ¶ 6. Thus, this argument fails to identify an issue that should have been raised
in Appellant’s direct appeal and does not show Appellant’s trial counsel’s performance
was deficient.
       {¶27} Fourth, Appellant claims his trial counsel was deficient because counsel
failed to advise the court about exculpatory evidence prior to trial. Appellant contends
there was an additional recorded interview of the victim, which was not played at trial.
Appellant does not indicate what this additional interview would have shown had it been
played at trial. Moreover, this argument likewise relies on evidence outside the record
and not within this court’s scope of review. Id.
       {¶28} Appellant also claims the state withheld exculpatory evidence, including
evidence showing the victim was bribed with candy and a cell phone. These allegations,
however, were in evidence before the jury for it to consider. When summarizing the
evidence, we stated one defense witness stated during her testimony “she recorded in
one of her notes that T.F. was in a good mood on September 25, 2020 because her mom
got her a new phone and gave her a candy bar.” Olman, supra, at ¶ 19.



Case No. 21 BE 0034
                                                                                       –7–


       {¶29} We also recognized the defense argument that the person referred to as
“daddy Chris” committed these offenses, not Appellant, and T.F.’s mother bribed her with
a candy bar and cell phone to blame Appellant. Id. at 31. Thus, this argument does not
show reopening is warranted.
       {¶30} As for Appellant’s contention there was undisclosed exculpatory evidence
consisting of Nelson’s and Porter’s prior statements, as well as certain exculpatory phone
records, recordings, and Facebook posts, whether these items exist and are exculpatory
are matters not established by the trial court record. Thus, this argument is not one
subject to direct appellate review. State v. Hartman, 93 Ohio.St.3d 274, 299, 754 N.E.2d
1150 (2001) (if establishing ineffective assistance of counsel requires proof outside
the record, then such claim should not be considered on direct appeal).
       {¶31} Accordingly, these arguments do not demonstrate there is a “genuine issue
as to whether the applicant was deprived of the effective assistance of counsel on
appeal.” App.R. 26(B)(5).
       {¶32} Appellant's third proposed assignment of error claims:
       “Appellate counsel was ineffective for failing to raise the issue that the evidence
was insufficient to sustain a conviction for rape and for not challenging all elements
necessary for a conviction.”
       {¶33} Appellant urges us to find his appellate counsel should have challenged all
elements of his conviction, not just the age of the victim and date of the offenses, under
his second assignment of error raising insufficient evidence. As he argues, we limited
our review under this assignment of error in his direct appeal to the age of the victim and
the date of the offenses consistent with the arguments. Olman, supra, at ¶ 40. However,
Appellant does not now identify what elements of his offenses were unestablished at trial
and does not point to any evidentiary shortcomings warranting reversal.
       {¶34} Moreover, Appellant also fails to recognize that under his first assigned error
in his direct appeal, his attorney challenged the manifest weight of the evidence
supporting his rape convictions. Under his first assignment, we examined the victim’s
trial testimony; her statements made during her therapy sessions and relayed during trial
by her caseworker and therapist; and her use of dolls and drawings to demonstrate what
Appellant did to her.    Based on the evidence, we concluded Appellant’s two rape



Case No. 21 BE 0034
                                                                                     –8–


convictions of a minor less than ten years old were not against the manifest weight of the
evidence. Id. at ¶ 28-36. Numerous courts, including this one, have held a court’s
conclusion finding an offense is not against the manifest weight of the evidence
necessarily includes a finding the charged offense is supported by sufficient evidence.
State v. McCrary, 10th Dist. Franklin No. 10AP-881, 2011-Ohio-3161; In re G.H., 11th
Dist. Lake No. 2015-L-037, 2015-Ohio-5339, ¶ 20; State v. LaFever, 7th Dist. Belmont
No. 02 BE 71, 2003-Ohio-6545, ¶ 10; State v. Olah, 146 Ohio App.3d 586, 597, 767
N.E.2d 755 (9th Dist. 2001).
      {¶35} Accordingly, this proposed assignment of error does not show there is a
“genuine issue as to whether the applicant was deprived of the effective assistance of
counsel on appeal.” App.R. 26(B)(5).
                                       Conclusion
      {¶36} For the foregoing reasons, none of Appellant’s proposed assigned errors
demonstrates that reopening is warranted.       Appellant’s application for reopening is
denied.


 JUDGE CAROL ANN ROBB

 JUDGE GENE DONOFRIO

 JUDGE CHERYL L. WAITE

                                NOTICE TO COUNSEL

 This document constitutes a final judgment entry.




Case No. 21 BE 0034